DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Jon Gibbons (Registration No 37,333), during a communication on 6/15/2022.

The claims have been amended as follows: 
1. (Currently Amended) A computer-based method on a user device for delivering services from a server to ensure multimedia content control by a content provider and to ensure privacy by a user, the method comprising: 
executing, on at least one user device, at least a portion of a content media player application using a zero-knowledge protocol that generates a zero- knowledge proof verifying that the content media player application successfully executed, without conveying any information apart from a fact that the content media player successfully executed thereby maintaining privacy of the user; 
receiving, by the at least one user device from a server, usage conditions on the multimedia content with the content media player application including digital rights management technology; 
generating, on the at least one user device, a secure boot attestation to verify a state of the at least one user device that the media player application is running; 
attesting, by the at least one user device an attestation of the verified state of the at least one user device that the media player application is running; 
sending, by the at least one user device to the server, an attestation response from the at least one user device including the zero-knowledge proof; 
accessing the multimedia content using the content media player application on the at least one user device in response to and the secure boot attestation indicating successful execution of the portion of the content media player application; 
generating, on the at least one user device, a program exit parameters
sending, by the at least one user device to the server, the zero-knowledge proof with the proof of successful program exit parameters

14. (Currently Amended) A user system for delivering services from a server to ensure multimedia content control by a content provider and to ensure privacy by a user, the system comprising: 
a memory; 
a processor communicatively coupled to the memory, where the processor is configured to perform 
executing, on at least one user device, at least a portion of a content media player application using a zero-knowledge protocol that generates a zero-knowledge proof verifying that the content media player application successfully executed, without conveying any information apart from a fact that the content media player successfully executed thereby maintaining privacy of the user; 
receiving, by the at least one user device from a server, usage conditions on the multimedia content with the content media player application including digital rights management technology; 
generating, on the at least one user device, a secure boot attestation to verify a state of the at least one user device that the media player application is running; 
attesting, by the at least one user device an attestation of the verified state of the at least one user device that the media player application is running; 
sending, by the at least one user device to the server, an attestation response from the at least one user device including the zero-knowledge proof; 
accessing the multimedia content using the content media player application on the at least one user device in response to and the secure boot attestation indicating successful execution of the portion of the content media player application; 
generating, on the at least one user device, a program exit parameters
sending, by the at least one user device to the server, the zero-knowledge proof with proof of successful program exit parameters

19. (Currently Amended) A non-transitory computer program product on a user device for delivering services from a server to ensure multimedia content control by a content provider and to ensure privacy by a user comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured to perform: 
executing, on at least one user device, at least a portion of a content media player application using a zero-knowledge protocol that generates a zero- knowledge proof verifying that the content media player application successfully executed, without conveying any information apart from a fact that the content media player successfully executed thereby maintaining privacy of the user; 
receiving, by the at least one user device from a server, usage conditions on the multimedia content with the content media player application including digital rights management technology; 
generating, on the at least one user device, a secure boot attestation to verify a state of the at least one user device that the media player application is running; 
attesting, by the at least one user device an attestation of the verified state of the at least one user device that the media player application is running; 
sending, by the at least one user device to the server, an attestation response from the at least one user device including the zero-knowledge proof; 
accessing the multimedia content using the content media player application on the at least one user device in response to and the secure boot attestation indicating successful execution of the portion of the content media player application; 
generating, on the at least one user device, a program exit parameters
sending, by the at least one user device to the server, the zero-knowledge proof with proof of successful program exit parameters 

Reasons for Allowance
Claims 1-10 and 12-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Content owners, such as movie and music studios, require strong assurance against unauthorized copying ad usage of licensed content.  User communities often dislike services which use DRM and analytics which give them no choice regarding the collection of their data including personal viewing/listening habits and ability to make personal archive copies of licensed content.  The instant claims attempt to provide a DRM solution while still maintaining consumer privacy.  
The instant claims attempt to address the issue of DRM and consumer privacy. The instant claim achieves this by executing, on at least one user device, at least a portion of a content media player application using a zero-knowledge protocol that generates a zero- knowledge proof verifying that the content media player application successfully executed, without conveying any information apart from a fact that the content media player successfully executed thereby maintaining privacy of the user; receiving, by the at least one user device from a server, usage conditions on the multimedia content with the content media player application including digital rights management technology; generating, on the at least one user device, a secure boot attestation to verify a state of the at least one user device that the media player application is running; attesting, by the at least one user device an attestation of the verified state of the at least one user device that the media player application is running; sending, by the at least one user device to the server, an attestation response from the at least one user device including the zero-knowledge proof; accessing the multimedia content using the content media player application on the at least one user device in response to and the secure boot attestation indicating successful execution of the portion of the content media player application; generating, on the at least one user device, a proof of successful program exit parameters 2 of 15Appl. No. 14/970,966Docket No. YOR920150979US1Reply to Final Office Action of December 21, 2022; and sending, by the at least one user device to the server, the zero-knowledge proof with the proof of successful program exit parameters.  
Both US 20120089494 A1 to Danezis and US 20180083780 A1 to Alesiani teach the generation of zero knowledge proofs to verify information. US 20090175442 A1 to Feng teaches a digital rights management system that also protects consumer privacy.  US 20140351582 A1 to Barletta teaches a data protection system that uses zero-knowledge proofs.  However the cited references, alone or in combination, do not teach the specific technique of executing, on at least one user device, at least a portion of a content media player application using a zero-knowledge protocol that generates a zero- knowledge proof verifying that the content media player application successfully executed, without conveying any information apart from a fact that the content media player successfully executed thereby maintaining privacy of the user; receiving, by the at least one user device from a server, usage conditions on the multimedia content with the content media player application including digital rights management technology; generating, on the at least one user device, a secure boot attestation to verify a state of the at least one user device that the media player application is running; attesting, by the at least one user device an attestation of the verified state of the at least one user device that the media player application is running; sending, by the at least one user device to the server, an attestation response from the at least one user device including the zero-knowledge proof; accessing the multimedia content using the content media player application on the at least one user device in response to and the secure boot attestation indicating successful execution of the portion of the content media player application; generating, on the at least one user device, a proof of successful program exit parameters 2 of 15Appl. No. 14/970,966Docket No. YOR920150979US1Reply to Final Office Action of December 21, 2022; and sending, by the at least one user device to the server, the zero-knowledge proof with the proof of successful program exit parameters. 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.S./Examiner, Art Unit 3685     

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685